DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant First Office Action on the merits is in response to claims filed on 11/9/2020.
Claims 1-16, 22-24 and 26-32 are pending. Claim 1 is the base independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of papers required under 35 U.S.C. 119(a)-(d) have been filed.

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claim 14 and 23 are objected to because of the following informalities:  
In claim 14, lines 2-4, “the first data packet” and “the second data packet” may be clarified to distinguish the data packets as being in the first pair or in the second pair of data packets as introduced in parent claim 11. For example, --the first global sequence discrepancy value is calculated by subtracting the time of receipt of the second data packet in the first pair of data packets from the time of receipt of the first data packet in the first pair of data packets--.  
this determining” as --the determining the time is higher than the threshold--.
In claim 24, line 3, it is suggested to clarify “in response to this determining” as --the determining that the weight is zero--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 22 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al (US 2017/0295100) in view of Gray et al (US 6,178,448), and in view of Doherty et al (US 8,189,479).
Regarding claim 1, Hira discloses a method of distributing data packets through a network comprising a plurality of nodes and a plurality of links connecting each pair of nodes (fig. 1; e.g. network 100 having nodes A1, A2 and paths P1, P2 connecting the two nodes), the method comprising: 
receiving at least one data packet at a first node from a second node (fig. 2 & par 23-27; e.g. receiving data packet 170 at intermedia switch A2 from A1), wherein the first node is connected to the second node via a first plurality of links (par 28-29; e.g. A1 and A2 are connected via paths P1 and P2), 
determining a current set of weights which are applied by the second node to distribute data packets across the first plurality of links (fig. 1 & par 41-42; e.g. path weights 198, wherein the current weights can be determined corresponding to the report of any congestion notification), wherein the current set of weights comprises a current weight for each link in the first plurality of links (par 41-42; e.g. Path P1 is weight w1, Path P2 is weight w2); 
analysing the at least one data packet which is received at the first node from the second node to determine if the current set of weights are to be adjusted (par 42-44; e.g. measuring metrics for each path by analyzing RTT of the packets on each path to adjust a weight associated with the path).
Hira discloses adjusting the weights, without explicitly discloses an adjustment factor to be applied including:
 when it is determined that the current set of weights is to be adjusted, generating an adjusted set of weights by determining an adjustment factor to be applied to the current weight for a selected link in the first plurality of links; and 

However, Gray discloses:
when it is determined that the current set of weights is to be adjusted, generating an adjusted set of weights by determining an adjustment factor to be applied to the current weight for a selected link in the first plurality of links (col. 12, lines 40-50; e.g. the sublink weights can be adjusted); and 
applying the adjustment factor to the current weight for the selected link and at least one other current weight in the current set of weights (col. 12, lines 40-50; e.g. a sublink weight is simply scaled based on its SUBLINK_ WEIGHT_CHANGE value. Preferably, the sublink weight values have a minimum value of 2 and are factors of 2).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Gray with the electronic system of Hira. One is motivated as such to simplify adjustment (Gray, col. 12, line 45).
The combination does not explicitly disclose:
wherein the current set of weights are read from a header attached to the at least one data packet.
However, Doherty discloses:
wherein the current set of weights (fig. 8 & col. 9, lines 55-60; e.g. each packet source maintains a list of “congestion weights” for all member nodes of its broadcast graph and/or source route list) are read from a header attached to the at least one data packet (col. 9, line 35; e.g. source route is inserted in the packet header; the packet source inserts the source route and thus knows the list of nodes that will receive the packet; also col. 10, lines 5-10; when a packet source considers sending a packet, it checks CW for all nodes that the packet will traverse; thus it is understood CW can be read from a source route list).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Doherty with the electronic system of Hira and Gray. One is motivated as such to determine congestion along the anticipated path (Doherty, col. 10, line 10).

Regarding claim 2, Hira discloses:
wherein analyzing the at least one data packet comprising analyzing using lossless steering logic (par 30; instead of dropping packets, intermediate switches perform packet marking as a form of congestion notification; thus under BRI, the data is not lost during congestion).

Regarding claim 3, Hira discloses:
wherein analysing using lossless steering logic comprises using a remote and a local timestamp for each of two data packets received on a single link to calculate a latency difference value; wherein the remote timestamp represents par 44; e.g. VTEP-A" 110 may determine the RTT based on difference between the receive time and the Tx timestamp).

Regarding claim 7, Hira discloses:
storing a set of latency difference values comprising the most recently calculated latency difference value for each link (fig. 4B; e.g. RTT 446 for each path).

Regarding claim 22, Gray discloses:
determining when a link is not functioning properly within the network, and when it is determined that a link is not functioning, generating an adjusted set of weights to adjust the weight of the non-functioning link by the adjustment factor (col. 11, line 65 - col. 12, line30; e.g. determined State2 that the sublink is nonfunctional, set weight to 0 to stop using it).

Regarding claim 26, Gray discloses:
wherein applying the adjustment factor to the current weight comprises one of:
adding the adjustment factor to the current weight for the selected link to increase the amount of traffic which is distributed across the selected link or
col. 11, line 65 - col. 12, line30; e.g. if determined State2 that the sublink is nonfunctional, set weight to 0 to stop using it).

Regarding claim 27, Hira discloses:
wherein the adjustment factor is applied to all the other weights in the current set of weights so that the adjusted weight is adjusted in proportion to its current value (par 45; where the second path has a higher congestion level than the first path, R2 should be greater than R1. in this case, w2 is adjusted to be smaller than w1 to reduce the likelihood).

Regarding claim 28, Gray discloses:
wherein the adjustment factor is applied to only one other weight in the current set of weights and the remaining weights in the adjusted set of weights have the same value as the current set of weights (col. 11, line 65 - col. 12, line30; e.g. determined State2 that the sublink is nonfunctional, set weight to 0 to stop using it).

Regarding claim 29, Hira discloses:
A collector in a first node in a network comprising a plurality of nodes, wherein the collector is configured to carry out the steps of claim 1 (fig. 1; under BRI, node A2 reads on a collector).

Regarding claim 30, Hira discloses:
A distributor in a second node in a network comprising a plurality of nodes, the distributor comprising a processor (fig. 1; under BRI, node A1 reads on a distributer) which is configured to
apply a current set of weights when sending at least one data packet to the collector of claim 29 (par 42; e.g. the selection of the path for sending the packets while weighting algorithm is applied);
receive an adjusted set of weights from the collector (par 41-42; receive congestion feedback), and
apply the adjusted set of weights when sending subsequent data packets to the collector (par 42; path weight is adjusted based on congestion feedback).

Regarding claim 31, Hira discloses:
wherein the processor is further configured to add a header to a data packet before sending the data packet (par 18; header information), wherein the header comprises a plurality of header values including at least one of a global sequence number, a set of per-link sequence numbers, a previous link field and a timestamp (fig. 1 & par 37; source_PN, path_ID, congestion flag; par 44-45; round trip time and timestamp).

Regarding claim 32, Gray discloses:
col. 5, lines 15-20; the DLC_SEND_COUNT is then reset).

Allowable Subject Matter
Claims 4-6, 8-16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dhanabalan (US 2017/0222930, e.g. fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619